DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on App. 16437800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shimizu et al (JP H0858617 A) is the closest prior art of record.  However, for claim 1, Shimizu does not teach that a compartment is formed between adjacent web members of different finned spar members of the plurality of finned spar members. The web members are interpreted as 50A and 50B (Shimizu) which are coplanar members and do not create a compartment between them sized to receive a battery. The members 50C and 50D are interpreted as the flanges as the retaining members extend therefrom, and therefore are unable to be interpreted as the web members. Claim 10 and other dependent claims follow the same logic.
For claim 16, Shimizu does not teach that the first finned spar member is rotated 180 degrees relative to the second along a length direction as the members to do not have rotational symmetry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/11/2022